DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 was considered by the examiner.  The reference was crossed out because it is a book without citing the pages relevant to the Instant Application.  (See MPEP 609,37 CFR 1.98)  The Applicant cited all pages other than the contents and appendix, including some pages that do not appear relevant such as some of the tables throughout the reference.  

Allowable Subject Matter
Claims 1-6, 8-17, & 19 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 & 16, 
The prior art does not disclose or suggest the claimed “wherein the central portion and at least one end portion are linear” in combination with the remaining claim elements as set forth in claims 1 & 16.  
Regarding claim 19, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647